Citation Nr: 1610661	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-33 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a back disorder. 

2.  Service connection for a back disorder. 

3.  Service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1981 to June 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In general, the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, in October 2008, the Veteran originally filed a claim for service connection for depression; however, because the Veteran was also diagnosed with generalized anxiety disorder, the Board finds that the claim for service connection for depression encompasses generalized anxiety disorder in addition to depression. 

On the September 2009 VA Form 9, the Veteran marked the appropriate line to indicate that he desired a hearing before the Board at the RO (Travel Board).  In a December 2009 statement, the Veteran withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704 (2015).  In August 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  A transcript is associated with the claims file.

In August 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) in order to obtain Social Security Administration (SSA) records, which have been associated with the claims file; therefore, the Board finds that the AOJ substantially complied with the August 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The claim for service connection for a back disorder was denied in an February 1992 rating decision on the basis that there was no evidence of a chronic back disability related to in-service complaints of back pain (no current disability and no nexus); the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision or provide additional evidence within one year of the February 1992 rating decision.

2. Evidence received since the February 1992 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for a back disorder (a current disability), so raises a reasonable possibility of substantiating the claim for service connection for a back disorder. 

3. The Veteran has a current acquired psychiatric disability, diagnosed as major depressive disorder and generalized anxiety disorder.

4. The Veteran had symptoms of an acquired psychiatric disorder (feelings of depression and a suicide attempt) during active service. 

5. The current psychiatric disorder had its onset in service.


CONCLUSIONS OF LAW

1. The February 1992 rating decision, which denied service connection for a back disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2. The criteria for reopening service connection for a back disorder are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include major depressive disorder and generalized anxiety disorder, are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is reopening service connection for a back disorder and granting service connection for an acquired psychiatric disorder, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or duty to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Reopening of Service Connection for Hair Loss

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO most recently denied service connection in a February 1992 rating decision on the basis that there was no evidence of a chronic back disability related to in-service complaints of back pain (no current disability and no nexus).  In a February 1992 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of the February 1992 rating decision or provide additional evidence within one year of the February 1992 rating decision; thus, the February 1992 rating decision became final.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

The Board finds that there is a sufficient evidentiary basis to reopen service connection for a back disorder.  The new evidence includes an October 2010 private treatment record showing a diagnosis of lumbar spine degenerative joint disease (DJD), and an October 2011 private physician statement indicating that the Veteran has severe degenerative arthritis of the lumbar spine.  The Board finds that this evidence is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.  The Board also finds this evidence to be material because it addresses a previously unestablished element of a current disability.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for a back disorder.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  However, as explained in the Remand section below, further development is necessary before the Board can address the merits of the service connection claim.

Service Connection for a Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran contends that service connection is warranted because depression started in service.  Specifically, the Veteran asserts that he began feeling depressed during service because he was unable to take his family with him to Germany, and as a result, got drunk and attempted to commit suicide in December 1981.  The Veteran also asserted that he fell into deep depression during his tour in Germany in 1988 and received counseling.  See October 2007 VA treatment record; August 2012 DRO hearing transcript. 

The Board finds that the Veteran has a current acquired psychiatric disability, diagnosed as major depressive disorder and generalized anxiety disorder.  An July 2008 VA treatment record shows a diagnosis of major depressive disorder and a March 2011 private treatment record shows a diagnosis of generalized anxiety disorder. 

The Board finds that the evidence is in relative equipoise on the question of whether the current acquired psychiatric disability began in service, that is, whether the acquired psychiatric disability was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's statements that he had feelings of depression in service which caused him to attempt to commit suicide by jumping from a second story window in December 1981.  Service treatment records dated in December 1981 show notations that the Veteran either fell or deliberately jumped from a second story window, that the Veteran's friends indicated that he was drinking all day, and that the Veteran's wife indicated that he became depressed and fell or jumped out of the window.  An April 1982 DA Form 2173 indicated that the Veteran was sitting on a window and fell, and that the incident involved no alcohol or drugs.  The Board finds that the Veteran is competent to report approximate onset of psychiatric symptoms such as depression and that his assertions of in-service onset of depression are credible.  See Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d 1372.  In this regard, the Board finds that the December 1981 drinking and suicide attempt does not rise to the level of willful misconduct on the part of the Veteran because the evidence demonstrates that the Veteran had feelings of depression when he got drunk and attempted to commit suicide.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. 
§ 3.1(m), 3.301(c) (2015); see also VAOPGCPREC 7-99; VAOPGCPREC 2-98.

The evidence weighing against a finding of in-service onset of a psychiatric disability includes a July 1986 periodic report of medical examination showing a normal psychiatric evaluation.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current acquired psychiatric disability began during service, that is, an acquired psychiatric disability was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, to include major depressive disorder and generalized anxiety disorder, is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for a back disorder is granted.

Service connection for an acquired psychiatric disorder, to include major depressive disorder and generalized anxiety disorder, is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Service Connection for a Back Disorder

The Veteran contends that service connection is warranted because a back disorder is related to active service.  Specifically, the Veteran asserted that the current back disorder is related to an in-service back injury when he attempted to commit suicide and jumped from a two-story window during service in December 1981.  See, e.g., October 2007 VA treatment record; August 2012 DRO hearing transcript.  

The record reflects in-service back injuries and that the Veteran has a current back disability of lumbar spine DJD.  See, e.g., October 2010 private treatment record.  Service treatment records show in-service complaints of back pain after the December 1981 suicide attempt, although a December 1981 x-ray report showed no fracture.  An April 1985 service treatment record shows that the Veteran complained of back pain after a back injury while playing baseball two days earlier; the April 1985 service clinician assessed left lower quadrant pain and muscle spasm.  A July 1986 periodic service examination report shows a normal clinical evaluation of the spine and no complaints pertaining to the back.  A November 1988 service treatment record shows that the Veteran complained of back pain after he fell on his back while playing basketball, and a December 1988 service treatment record shows complaints of back pain for three to four weeks and an assessment of back strain.  A December 1988 x-ray report was negative for spine abnormalities.

An October 1991 post-service VA examination report shows that the Veteran gave a history of recurring back pain.  Based on the Veteran's history, the October 1991 VA examiner assessed that the Veteran was mildly symptomatic and had functional impairment with respect to prolonged standing and sitting.  

The record also shows that the Veteran sustained post-service injuries to the back.  He reported a history of a 1994 motor vehicle accident and an October 2007 work-related injury where a cabinet fell on him.  See, e.g., October 2007 VA Form 21-4176; May 2008 SSA independent medical evaluation by S.B., D.O.

The Veteran was not afforded a VA examination of the back.  In light of the multiple in-service and post-service back injuries, the Board finds that this case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing whether the Veteran's current back disability started in service or was caused by the in-service injuries outlined above.

Accordingly, the issue of service connection for a back disorder is REMANDED for the following actions:

1. Schedule the appropriate VA examination to help determine the etiology of the current back disorder.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  All necessary testing should be conducted and all appropriate diagnoses rendered.  Based upon a review of the record, including the Veteran's medical history and clinical findings, the VA examiner is requested to offer the following opinion:

Is it at least as likely as not (i.e., a 50 percent probability or greater) that a back disorder started in service or is related to active service, to include the in-service back injuries outlined above?  The examiner should specifically comment on the Veteran's assertions of recurrent back pain in service and since service.

2. Thereafter, the issue of service connection for a back disorder should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


